Citation Nr: 1641141	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, and from May 1975 to May 1984.  He died in October 2009 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Regional Office (RO) in Wichita, Kansas has jurisdiction over the claim.

This matter was previously before the Board in July 2015, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran died in October 2009 from an immediate cause of death of multi-organ failure, with underlying causes of hypotension and sepsis. 

2.  At the time of the Veteran's death, service connection was not established for any disability.

3.  The Veteran's service did not include duty in or visitation to the Republic of Vietnam or in an inland waterway of Vietnam.

4.  The Veteran was not exposed to herbicides in service.

5.  Multi-organ failure, hypotension, and sepsis did not originate in service or until many years after service, and were not otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the record shows that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in May 2011.   The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. V A obtained the Veteran's service treatment records, the death certificate, and VA and private medical records.  Additionally, VA obtained a medical opinion in August 2015 that addressed the medical evidence and statements relayed by the Veteran and appellant.  The Board has reviewed the August 2015 opinion and finds that it is adequate because it is clear the examiner was familiar with the Veteran's medical history and reviewed the claims file.  Further, the appellant was offered the opportunity to provide testimony at a hearing before the Board, but she declined.

The appellant has not referred to any additional, unobtained, relevant, available evidence.  In a letter dated February 2016, the appellant's representative requested records and an additional 30 days in which to submit argument after receipt of those records.  The request for records was fulfilled May 2016 and those 30 days have ended with no response from the representative.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits 

The appellant is seeking service connection for cause of the Veteran's death.  She contends that his death was caused by a disability that was incurred as a result of his service, namely coronary artery disease (CAD).  The appellant has reiterated the Veteran's report of in-service heart problems, including that he had his first heart attack during service, had a heart operation during service, and continued to experience heart problems after service, which included several additional heart attacks.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2015).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death. It is not sufficient to show that it casually shared in producing death. A causal relationship must be shown.  38 C.F.R. § 3.312 (2015).  At the time of death, the Veteran was not service-connected for any disabilities.  Thus, the Board must consider the laws that otherwise govern establishing service connection for a disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases such as coronary artery disease and hypertension may be presumed to have been incurred or aggravated during the military service if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).   It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways (so-called "brown water" naval activity) of that country during the statutory period in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The diseases for which presumptive service connection based on herbicide exposure is available include ischemic heart disease to include coronary artery disease.  38 C.F.R. § 3.309(e) (2015).  Hypertension is not a disease for which presumptive service connection is permitted on an herbicides exposure-basis.

Disabilities diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disability was incurred during the active military service.  38 C.F.R. § 3.303(d) (2015).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran died in October 2009, and the death certificate lists the immediate cause of death as multi-organ failure, while the underlying causes were hypotension and sepsis.

At the time of the Veteran's death, he did not have any service-connected disabilities.  Prior to his death, the Veteran had attempted to establish service connection for a heart condition on several occasions, arguing that he had his first heart attack and underwent heart catheterization during his second period of service.  He also asserted that he was initially diagnosed with hypertension during his first post-service year of service and continued to have heart problems after service.  See August 2008 Board Hearing.  Despite the Veteran's allegations, the RO denied his claim of service connection for a heart condition on several occasions.  See rating decisions dated December 1985, February 2001, and December 2006.  The Board parenthetically notes that an October 2008 Board decision denied an application to reopen a claim for a heart disability, which had been appealed from the December 2006 rating decision; however, such decision was appealed to the Court and, due to the death of the Veteran, was dismissed by the Court in February 2010 and, subsequently, by the Board in June 2010.

The appellant has argued that, while not specifically listed on the death certificate, the Veteran died of complications due to CAD and ischemic heart disease.  In this regard, she has asserted that the Veteran was admitted to the Wichita VAMC following a heart attack that was caused by CAD and that he became severely hypotensive during this hospitalization, which led to his death.  See January 2014 attorney statement.  She has also asserted that the Veteran developed sepsis from a leaky heart valve, which spread through his system and shut down all of his organs, which also led to his death.  See March 2012 appellant statement.  The appellant, through her representative, has asserted that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  They further assert that, CAD contributed to the Veteran's death and is presumptively related to herbicide exposure, service connection for cause of the Veteran's death should be granted.

While ischemic heart disease, which includes CAD, is one of the diseases for which presumptive service connection is available based upon herbicide exposure, there is no affirmative, credible, or persuasive evidence establishing the Veteran had in-country service in Vietnam.  In this regard, the Veteran's service records do not show he served in Vietnam at any point during his periods of active service.  Moreover, the Veteran never alleged service in Vietnam.  In fact, on his March 2006 formal claim for service connection, the Veteran specifically indicated that he did not have service in Vietnam and did not provide dates for any such service.  See March 2006 VA Form 21-526; see also August 2008 hearing transcript. Additionally, VA has certified that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  See VA Form 21-3101.  It was only through the course of the appeal that service in Vietnam has been alleged by the appellant through the representative.  The Board finds that the appellant's own assertions that the Veteran served in the Republic of Vietnam to have limited probative value and are outweighed by official records and the lack of corroborating evidence.  As such, the Board finds that the Veteran did not serve in Vietnam, and the Veteran is not presumed to have been exposed to herbicides during service.  However, the Veteran may still qualify for service connection for the claimed disabilities, if they were incurred in or due to active service.  38 C.F.R. § 3.303(a) (2015); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records (STRs) show that, in July 1975, he complained of chest pain that had persisted for one week, which was diagnosed as intercostal chondritis.  There is also evidence showing the Veteran underwent cardiac catheterization in June 1981, after which he recovered well and was given a final diagnosis of chest pain of uncertain etiology, with no evidence of arteriosclerotic heart disease (ASHD).  In July 1981, the Veteran was also noted to have musculoskeletal chest pain and a new right bundle branch block.  In October 1985, the Veteran presented to a cardiology consultation, where the examining physician noted that he had a vague history of myocardial infarction at Sam Houston VA, with a three year history of chest pain and dyspnea, and diagnosed him with atypical chest pains with normal coronary arteries.  The post-service evidence shows the Veteran was diagnosed with coronary artery disease and underwent heart catheterization in September 2008.

In an August 2015 VA medical opinion, an examiner noted a review of the Veteran's service treatment records, medical treatment records and the supporting lay statements.  The examiner noted there was no evidence of the Veteran having service in Vietnam and he was without presumptive exposure to Agent Orange.  It was noted the Veteran was seen for chest pains in 1981 with no evidence noted of this being due to a cardiac origin.  Cardiac catheterization was without findings.  The examiner noted the Veteran was seen again and noted to have musculoskeletal chest pain and a right bundle branch block on electrocardiogram (EKG).  The examiner found that the EKG's findings would not be indicative of a heart condition but rather an incidental finding in this case.  The Veteran was hospitalized for evaluation June 17, 1985 to June 20, 1985 since the Veteran gave an erroneous history of having a myocardial infarction (MI) in 1982 with symptoms of progressive chest pain (CP) and shortness of breath (SOB).  A cardiac characterization angiogram performed on June 19, 1985 was completely normal.  The examiner found that this indisputably showed that the Veteran did not have ischemic heart disease.  It was noted that evaluation showed there was no heart condition.  The examiner found that the Veteran's symptoms were not from a cardiac condition or disability, but rather they were common chest pains from a musculoskeletal origin that would not cause significant morbidity or mortality.  The examiner noted that an October 9, 1985 VA examination went through his cardiac evaluations and noted the symptoms were of atypical chest pain with normal coronary arteries with the ability for the patient to perform most normal physical activities with a METS level of 14.  The examiner concluded that this showed there was no heart condition that would be of a disability nature occurring during service or one year after.  The examiner found there was no evidence of heart condition during active service or within one year of discharge. The examiner found that the Veteran did not as likely as not have heart disease that had its onset in-service or was otherwise the result of military service or within one year of active duty.

Based on a review of the evidence, the Board finds that the preponderance of the evidence of record is against the grant of service connection for cause of the Veteran's death, as neither multi-organ failure, hypotension, and sepsis are shown to have been manifested during or as a result of the Veteran's service.  

The Board finds that the evidence of record does not contain any competent or credible evidence establishing that the disabilities that caused the Veteran's death were incurred in or otherwise related to service.  The Veteran's service treatment records are silent for any reference to multi-organ failure, hypotension, and sepsis.  The appellant does not allege that those disorders were actually present in service. The appellant's contention concerning service connection is that an in-service heart condition caused the disabilities which led to the Veteran's death.  Therefore, the focus of the Board's analysis is consistent with the focus of the appellant's theory of entitlement, whether a heart disability was incurred in service.  Indeed, while the Veteran contended that he had a heart attack and heart surgery during service, such treatment is not reflected in the available service treatment records.  In this regard, the Board notes that the records do show an in-service report of chest pains.  The post-service evidence does not reflect that a heart condition was incurred in or as a result of service.  The Board finds that the Veteran did not experience continuous symptoms of a heart condition in service or since service separation.  In evaluating this claim, the Board finds particularly probative that the heart problems as described by the Veteran are inconsistent with the post-service treatment records.  As noted, cardiac catheterizations performed in June 1981 and October 1985 were completely normal.  The August 2015 VA examiner found that such normal reports were sufficient to show the Veteran did not have ischemic heart disease or any heart disease during service or within a year of his discharge.  Moreover, the competent and credible evidence of record shows that the Veteran's reported chest pains were of a musculoskeletal origin that would not cause significant morbidity or mortality.  As the service treatment records do not reference a heart disorder during service and there is no post-service evidence of a heart disease or heart disorder until many years thereafter, and given the absence of any medical evidence suggesting a relationship to service, the Board finds that service connection is not warranted.

In sum, the Veteran was not service-connected for any disabilities during his lifetime, he never had service in Vietnam that would establish presumptive exposure to herbicides, his fatal disorders did not originate in service and are not otherwise etiologically related to service, and there is otherwise no competent evidence linking the cause of the Veteran's death to service.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


